DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.  Applicant has seemingly misconstrued the examiner’s previous response to arguments.  Specifically, applicant has taken a single sentence from the examiner’s previous response (“It appears to be applicant’s position that this claimed limitation requires that the expandable material is ALWAYS retained with the mesh for THE ENTIRE TIME the capsule is present with in the GI tract.”) and has interpreted that as a suggestion/recommendation by the examiner for a specific claim amendment to overcome the prior art rejection.  The examiner respectfully disagrees with this position.  To be clear, the sentence in question was merely to emphasize that applicant’s arguments were not commensurate in scope with the claimed invention, but in no way was it a specific suggestion as to how to amend the claims to overcome the 102 rejection.  In fact, the examiner did clearly provide a suggestion as to the recommended way to advance prosecution.  Specifically, “The examiner highly recommends amending the claims to focus on the specific distinguishing structural elements, e.g. materials, design, etc. that allow applicant’s expandable material to remain within the mesh and not be released in the GI tract, instead of focusing on function language and intended use.” (as stated in the Final rejection mailed 4/13/2022).  Seemingly, applicant has ignored this explicit suggestion/recommendation and instead continues to focus on the intended use. 
As discussed below, the addition of “the entire time” creates 112, 2nd indefinite issues, as a specific time/duration has never been previously established.  Specifically, the amount of time the capsule remains in the GI tract varies greatly from person to person and situation to situation and is based on numerous factors, e.g. medical conditions such as constipation, diarrhea and dumping syndrome; activities such as exercise or rest; the diet/food being consumed such as low/high fiber foods, laxatives, salt-water cleanse, etc.  Also, the examiner contends that if necessary or desired for any reason, a physician can remove/retrieve this capsule at any moment, e.g. if it gets stuck, is obstructing the GI tract in any way, is malfunctioning or poses any risk/harm to the patient.  As emphasized previously, this limitation continues to be directed towards intended use and is seemingly a contingent limitation, based on the widely varying amount of time this capsule remains in the GI tract.  Based on this, the “entire amount of time the capsule remains in the GI tract” can be seemingly interpreted as any amount of time, based on the various factors/situation (exemplified above).  Therefore, the examiner maintains the position that the mesh taught by Mintchev is capable of performing this intended use, in at least one instance/situation.  For example, a physician could remove the capsule before the mesh dissolves or the capsule could move so quickly through the GI tract (for any number of reasons, discussed above) that it never dissolves.  Therefore, the previous 102 rejection is substantially maintained, based on the BRI of “the entire time”.  It is emphasized that the burden has now shifted to applicant to establish (with evidence) that in no circumstance is the outer shell and mesh taught by Mintchev capable of this intended use.  
Applicant is reminded that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-10, 16, 18-19, 22, 26, 30, 34-36 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claims 1 and 36] The two independent claims recite “wherein the expandable material is retained within the mesh the entire time the capsule is present within the gastrointestinal tract” which is not supported.  First and foremost, applicant’s specification never once mentions that the expandable material is retained within the mesh “the entire time” the capsule is present within the gastrointestinal tract.  There is absolutely nothing in applicant’s specification that would indicate that applicant envisioned that expandable material to be retained within the mesh the entire time the capsule is present within the GI tract.  As discussed above, there are numerous factors/situations that determine the transit time of capsule through the GI tract, none of which have been considered or mentioned by applicant’s specification.  Therefore, applicant’s specification fails to identify HOW this function is achieved; see MPEP 2163. 
In fact, this limitation seemingly contradicts the specification, which makes it clear that the mesh/membrane that holds the expandable material dissolves while in the stomach.  Applicant’s specification states “since the expandable material may be particles or consist of rather small units, then a membrane (or kind of net or mesh) can be used, in certain embodiments, to hold it together (otherwise it will pass from the stomach into the intestine). Different materials for the membrane and the expandable membrane, so to dissolve at different time points (for example after few hours or after weeks inside the stomach)”.  There is no indication that the disclosed “few hours” relates to “the entire time” the capsule is present in a GI tract (which could be up to 100 hours).  Furthermore, the GI tract includes not just the stomach, but also the small intestine, large intestine, rectum and anus.  As noted above, applicant’s specification makes it clear that the capsule remains in the stomach and eventually dissolves there.  Thus, at the point in time when the mesh/membrane dissolves in the stomach, the expandable material will no longer be retained within the mesh, but will still be located within the GI tract.   
Based on the above reasons, the examiner contends that this newly added limitation is not sufficiently supported, as required by the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, 16, 18-19, 22, 26, 30, 34-36 and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 36] The two independent claims recite “wherein the expandable material is retained within the mesh the entire time the capsule is present within the gastrointestinal tract” which is indefinite.  First and foremost, “the entire time” lacks antecedent basis, as no time/duration has been previously established.  Furthermore, based on the fact that no time/duration has been previously established, it’s unclear what is meant by the entire/whole time.  As discussed above, in the response to arguments section, there are any number of factors/situations that would define how long a capsule remains in a person’s GI tract (none of which have been defined or considered by applicant).  Since it’s unclear how long the claimed “entire time” relates to, the examiner contends that a POSITA would not be able to determine the metes and bounds of the claims.  Specifically, how long is “the entire time”?  Therefore, the scope of this limitation is indefinite. For examination purposes, the examiner interprets the claimed duration as any amount of time. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 18-19, 26, 30, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0145316 to Mintchev (provided on applicant’s IDS filed 1/31/2019).
[Claims 1 and 18] Mintchev discloses a capsule (210; Figures 9-12; Pars 0095 and 0107), comprising: 
an outer shell configured to dissolve or otherwise be digested within a stomach after ingestion (shell 281, best seen in Fig. 9B, made of materials which dissolve under certain conditions such as the pH of the stomach; Par 0104); 
an expandable material positioned within the outer shell (expandable material 222), the expandable material configured for expansion within the stomach after being in contact with liquid from the stomach after the outer shell has dissolved (expandable material 222 that expands in contact with bodily fluids; once shell 281 dissolves and exposure to bodily fluids occurs; Pars 0095, 0099 and 0101); 
at least one element or sensor selected from the group consisting of an impedance element (“the internal cavity 272 may host a microelectronic feedback-providing mechanism registering the exact moment of disintegration, as will be discussed below” Par 0098; This is clearly referring to the feedback mechanism described in Pars 0107-108 which includes a microsensor 294, specifically an impedance sensor Par 0108) and a pressure sensor; 
wherein the expandable material is surrounded by a mesh configured to retain the expandable material and expand as the expandable material expands; 
wherein the mesh is configured to retain the expandable material within the stomach after the expandable material has expanded within the stomach (permeable expandable sacs 276 made of medical gauze; “Once the device 210 is positioned in the body, bodily fluids allow the expandable particles 222 to swell or expand and the expandable sacs 276 to expand from a first dimension (as shown in FIG. 9B) to a second dimension (as shown in FIG. 9A).” and sacs 276 “initially folded (first dimension), containing the non-expanded expandable particles. It may be desirable that the material itself used to construct sacs 276 be expandable, so as to concurrently expand with the expandable particles 222.” Pars 0095 and 0101; Fig. 9B); and
wherein the expandable material is retained within the mesh the entire time the capsule is present within the gastrointestinal tract (As can be seen in Figs. 9A, 9B and 10 and related Pars 0098-0105, the expandable material 222 is retained within the mesh/sac for a specific time until the mesh/sac is opened, as shown in Fig. 11 and described in Par 0106.  Since, “the entire time the capsule remains in the GI tract” is indefinite, see 112, 2nd above, the examiner contends that in at least one situation/instance the outer shell and mesh taught by Mintchev are capable of retaining the expandable material for this entire time, depending on the numerous factors discussed above).
	[Claims 9 and 19] Mintchev further discloses wherein the at least one element or sensor is/are coupled to the expandable material and the mesh (expandable sacks/mesh 276 which contain the expandable material 222 are shown in contact with carrier 212 where the microsensor 294 is located; best seen in Figs. 9A-B).  Therefore, both the expandable material and the mesh are coupled to the sensor, via intermediary elements.
	[Claim 26] Mintchev further discloses a substrate (carrier 212), wherein at least one of the at least one element or sensor is coupled to the substrate (the carrier 212 comprises an inner cavity 272 for housing a feedback mechanism, i.e. physiological sensor 294; Pars 0098 and 0107-108).
	[Claim 30] Mintchev discloses the use of an impedance sensor (Par 0108) and an antimony electrode (Par 0070).  By definition an impedance sensor requires two electrodes (one for excitation and one for detection).  Based on this, the examiner contends that any electrode (including those taught by Mintchev) is inherently configured to deliver electrical stimulation. 
	[Claim 45] As best seen in Fig. 9B, the mesh (sacs 276) at least partially surround the substrate (212).
	[Claim 46] As best seen in Fig. 9A, the mesh (sacs 276) retain the substrate (212) via sutures (274), at least until the sutures disintegrate.  Specifically, the mesh retains the substrate in a coupled positioned via the sutures.  In other words, any two elements that are coupled together are considered retained by one another. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al.
[Claims 2, 10 and 36] Mintchev discloses “the microsensor 294 can be implemented using a variety of sensing technologies, including, but not limited to, electrochemical, chemical, physical, electrophysical, electronic, impedance, etc. for detecting various physiological parameters.” (Par 0108).  However, the reference fails to explicitly teach that more than one of these sensors can be included into the capsule and fails to teach that the sensor is explicitly a pressure sensor.  In the same field of endeavor, Gross discloses a similar capsule (Fig. 16) for drug delivery in the GI tract which includes multiple sensors, specifically a pressure sensor and/or a pH sensor (18, Par 0242).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Mintchev to include multiple sensors (in addition to the impedance sensor already taught by Gross) including a pressure sensor and a pH sensor, as taught by Gross, as these are all known sensors commonly used to control the release of drugs in the GI tract (Par 0273 of Gross).  Furthermore, Mintchev makes it clear that any number of sensors and related measurements are pertinent to various procedures/treatments.  Therefore, the examiner takes the position that including multiple, different sensors would have been obvious to a POSITA in order to gather additional information and make a more informed/better decision as to when to release a therapeutic substance, as taught by both Mintchev and Gross.
Regarding claim 36, this claim merely recites the limitations of claims 1, 26 and 45 and requires both an impedance and pressure sensor (not just one).  All of these limitations have been previously addressed in the 102 rejection of Mintchev.  Furthermore, as discussed directly above, it would be obvious to include a pressure sensor as an additional/different sensor, as taught by Gross. 
[Claim 43] This limitation has been previously addressed in the rejection of claims 1 and 18.
[Claim 44] As best seen in Fig. 9B, it is clear that the substrate (212) remains, i.e. is located, within the capsule, at least until the outer shell (281) dissolves. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2005/0058701 to Gross et al. and further in view of US 2012/0172746 to Kassab.
The combination of Mintchev and Gross has already been discussed, specifically with regards to claim 10, this combination teaches a capsule having a pressure sensor and an impedance sensor, but fails to teach a specific configuration of the impedance sensor, as claimed.  However, this arrangement of two detection electrodes (D) positioned between two excitation electrodes (E) is a commonly known and used configuration for taking impedance measurements in the gastrointestinal tract (Abstract, Pars 0016, 0072; Figs. 1A-E of Kassab).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the impedance sensor taught by Mintchev in any known manner, including two detection electrodes positioned between two excitation electrodes, as taught by Kassab, in order to effectively take impedance measurements, specifically in the gastrointestinal tract, as taught by Kassab. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of EP 0761105 Al to Chiba Machiko Cooking Studio Yugen Kaisha (provided on the IDS).
Mintchev is discussed above, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying necessary nutrients to the body in a balanced manner, without the possibility of any harmful side effects; page 2, lines 38-41).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, in view of US 2005/0058701 to Gross et al. in view of US 2012/0172746 to Kassab and further in view of EP 0761105 Al to Chiba Machiko Cooking Studio Yugen Kaisha.
The combination of Mintchev, Gross and Kassab has already been discussed above, in relation to claim 8.  This combination teaches the claimed capsule of claim 22, but fails to disclose wherein the expandable material comprises a fungus. Chiba discloses an expandable material comprises a fungus (wood ear is a kind of edible mushroom, called black fungus; dried wood ears can expand in volume up to eight to ten times the original volume by absorbing water; page 2, lines 5-9, 20-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule, as taught by Mintchev/Gross/Kassab, with an expandable fungus, as taught by Chiba, for the advantage of providing an edible expansion material for enhanced safety (Chiba: wood ear can be swallowed in a dried form, giving the person who takes it the feeling of fullness quickly, while supplying necessary nutrients to the body in a balanced manner, without the possibility of any harmful side effects; page 2, lines 38-41).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mintchev as applied to claim 1 above, and further in view of US 2007/0225634 to Ferren et al.
[Claim 34] Mintchev is discussed above, but fails to explicitly teach a movement element.  However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 6) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes a movement element (propeller 406; Par 0108).  Therefore, it would have been obvious to modify the device taught by Mintchev to include a movement element, as taught by Ferren, in order to more precisely control movement of the device as it travels through the body lumen. 
[Claim 35] Mintchev is discussed above, but fails to explicitly teach an attachment mechanism. However, in the same field of endeavor, Ferren discloses a drug delivery capsule (Fig. 5B) designed to travel the gastrointestinal tract (Abstract, Par 0093) which includes an attachment element (hook or claw-like structures 160; Par 0102).  Therefore, it would have been obvious to modify the device taught by Mintchev to include an attachment mechanism, as taught by Ferren, in order to engage the lumen wall and maintain the device in a desired position with respect to the body lumen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792